              Case 3:19-cv-06043-RBL Document 9 Filed 11/05/19 Page 1 of 2



1                                                   THE HONORABLE RONALD B. LEIGHTON

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
8                                         AT TACOMA

9    JIUSAN GROUP TIANJIN SOYA SCIENCE AND                     IN ADMIRALTY
     TECHNOLOGY CO. LTD., a Chinese corporation,
10                                                             No. 3:19-cv-06043-RBL
                                    Plaintiff,
11                                                             WRIT OF MARITIME ATTACHMENT
                               v.                              AND GARNISHMENT
12
     ANGELAKOS LTD., ANGELAKOS (HELLAS)
13   S.A., HISPANIA GRAECA SHIPPING LTD.,
     AFRICA GRAECA SHIPPING LTD.,
14
                                    Defendant(s).
15

16             TO:         THE UNITED STATES MARSHAL OR ANY OTHER
                           AUTHORIZED OFFICER:
17
               WHEREAS a Verified Complaint has been filed in the United States District Court for
18
     the Western District of Washington on November 4, 2019 by Plaintiff Jiusan Group Tianjin
19
     Soya Science and Technology Co. Ltd. against Angelakos Ltd., Angelakos (Hellas) S.A.,
20
     Hispania Graeca Shipping Ltd., and Africa Graeca Shipping Ltd., upon admiralty and maritime
21
     claims currently valued at USD $10,456,667.00, subject to change following updated cargo
22
     and property valuations as set forth in the Verified Complaint; and
23


      WRIT OF MARITIME ATTACHMENT AND GARNISHMENT – Page 1                        Le Gros Buchanan
      {00001-00554540;2}                                                               & Paul
                                                                                     4025 Delridge way sw
                                                                                            SUITE 500
                                                                                 SEATTLE, WASHINGTON 98106-1271
                                                                                          (206) 623-4990
              Case 3:19-cv-06043-RBL Document 9 Filed 11/05/19 Page 2 of 2



1              WHEREAS, the Court, after due consideration, has signed an Order for issuance of the

2    writ of maritime attachment and garnishment.

3              NOW, THEREFORE, YOU ARE HEREBY COMMANDED to attach and seize the

4    vessel M/V AFRICA GRAECA (IMO No. 9221621), any letters of credit, bills of lading, debts,

5    effects, and monies, funds, credits, accounts, brokerage accounts, letters of credit, freights,

6    sub-freights, charter hire, sub-charter hire, or any other tangible or intangible property

7    belonging to, claimed by, owed to, being held for or on behalf or otherwise for the benefit of

8    the Defendants. You are further commanded to give notice that the garnishee shall serve an

9    answer, together with answers to any interrogatories served with the complaint, within 21 days

10   after service of process upon the garnishee, and that the Defendants shall serve an answer

11   within 30 days after process has been executed, whether by attachment of property or service

12   on the garnishee.
13             YOU ARE FURTHER COMMANDED to file this process with the Court with your
14   return promptly after execution thereof.
15             DATED this 5th day of November, 2019.
16                                                 CLERK OF THE UNITED STATES
                                                   DISTRICT COURT FOR THE WESTERN
17                                                 DISTRICT OF WASHINGTON
18

19                                                 ____________________________
                                                   DEPUTY CLERK
20

21

22

23


      WRIT OF MARITIME ATTACHMENT AND GARNISHMENT – Page 2                         Le Gros Buchanan
      {00001-00554540;2}                                                                & Paul
                                                                                      4025 Delridge way sw
                                                                                             SUITE 500
                                                                                  SEATTLE, WASHINGTON 98106-1271
                                                                                           (206) 623-4990
